                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 9, 2019


BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:        United States v. Richard Gaffey and Harald Joachim von der Goltz, 18 Cr. 693 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter, with the consent of defense counsel, to
request an extension to file its opposition to the Defendants’ Motion to Compel the Government
to Identify the Documents It Intends to Use at Trial (Dkt. No. 74) (May 7, 2019), which is presently
due on May 22, 2019 (see Dkt. No. 79). The Government requests an extension until June 5, 2019
to respond. This is the first extension sought by the Government.

        The Government requests this brief extension to file its opposition because the Government
intends to engage in discussions with the defendants in an effort to provide to them additional
information relevant to their requests. Accordingly, additional time would allow for the
Government to meet and confer with the defendants and determine whether certain concerns raised
by the defendants in their motion may be obviated. In addition, certain of Government counsel is
scheduled to be out of the office for both official and personal travel during this period, and thus
the requested extension will allow for counsel involved to have enough time to discuss the issues
raised with the defendants.
                                                                             May 9, 2019
                                                                             Page 2

        A proposed endorsement for the Court’s consideration is below.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York

                                            DEBORAH CONNOR
                                            Chief, Money Laundering and Asset Recovery
                                            Section, Criminal Division


                                         By: /s/___________
                                            Eun Young Choi and Thane Rehn
                                            Assistant United States Attorneys
                                            (212) 637-2187/2354

                                            Michael Parker and Parker Tobin
                                            Trial Attorneys, Criminal Division

cc:     Defense Counsel (by ECF)


ENDORSEMENT:

        On consent of the Defendants, the Government’s request for an extension to respond to the
Defendants’ Motion to Compel the Government to Identify the Documents It Intends to Use at
Trial (Dkt. No. 74) (May 7, 2019) until June 5, 2019 is hereby GRANTED.

SO ORDERED.

Date:      May ____, 2019
           New York, New York


                                            __________________________________________
                                            HONORABLE RICHARD M. BERMAN
                                            UNITED STATES DISTRICT JUDGE
